Wheeler, C. J.
A homestead necessarily includes the idea of residence. But it will not be said that the plaintiff had his residence in his law office, or that the office in question was his residence. A law office may be connected with, and used as a *225part of a dwelling-house, and thus, by its use, be brought within the homestead exemption. (Pryor v. Stone, 19 Texas Rep. 371.) But that an office, used only as a law office, by a single man, is not within the meaning of the law, or in any just sense of the term, a homestead, is too plain for argument. The case of Philleo v. Smalley, (23 Texas Rep. 498,) is decisive of the present-. The judgment is affirmed.
Judgment affirmed.